                              UNITED ST ATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

CORNELIUS MINOR,                                    )
                                                    )
                Plaintiff,                          )
                                                    )
         v.                                         )            No. 1: 19-cv-00059-JMB
                                                    )
TORRENCE AKINS, et al.,                             )
                                                    )
                Defendants.                         )

                                  MEMORANDUM AND ORDER

         This matter comes before the Court on its own motion. On October 28, 2019, the Court

ordered plaintiff to file an amended complaint on a Court form. (Docket No. 12). Plaintiff was

given thirty days in which to comply. However, he has failed to respond. Therefore, for the reasons

discussed below, the Court will dismiss this action without prejudice pursuant to Fed. R. Civ. P.

41(b).

                                               Discussion

         Plaintiff is a pro se litigant. At the time he originated this action, he was incarcerated at the

Pemiscot County Jail in Caruthersville, Missouri. On April 15, 2019, plaintiff filed a document

with the Court that was construed as a civil rights complaint pursuant to 42 U.S.C. § 1983. (Docket

No. 1). The complaint was not on a Court form. Plaintiff subsequently sent a letter to the Court in

which he sought to correct defendant's name. (Docket No. 3).

         On May 1, 2019, the Court issued an order directing plaintiff to file an amended complaint

on a Court-provided form. (Docket No. 4). Plaintiff was further ordered to either submit a motion

for leave to proceed to proceed in forma pauperis or pay the filing fee.
       Plaintiff complied by filing an amended complaint on May 15, 2019. (Docket No. 5). He

also filed a motion for leave to proceed in forma pauperis, along with a certified inmate account

statement.

       On July 11, 2019, plaintiff sent a letter to the Court that was construed as a motion to amend

his complaint by interlineation. (Docket No. 9). In the letter, plaintiff stated that he wanted "to

make some changes to this case." Specifically, he sought to "release" defendant Torrence Akins

from all charges while holding defendant Pemiscot County Jail as the sole responsible party.

Plaintiff failed to provide a proposed amended complaint.

       On October 28, 2019, the Court denied plaintiffs motion, as the Court does not allow

amendments to pleadings by supplementation or interlineation. Popoalii v. Corr. Med. Servs., 512

F.3d 488, 497 (81h Cir. 2008) (holding "that granting leave to amend a complaint where the plaintiff

has not submitted a proposed amendment is inappropriate"). However, the Court directed the Clerk

of Court to send plaintiff a copy of the Court's civil rights complaint form. The Court also directed

plaintiff to file an amended complaint within thirty days, along with a motion to amend.

       More than thirty days have elapsed since the Court's order. However, plaintiff has not

submitted an amended complaint or filed a motion seeking an extension of time. Under Rule 41 (b),

an action may be dismissed for failure to comply with a court order. See Fed. R. Civ. P. 41(b). See

also Brown v. Frey, 806 F.2d 801, 803 (8th Cir. 1986) (stating that district court may dismiss a pro

se litigant's action for failure to comply with a court order on its own initiative). Because plaintiff

has not complied with the Court's October 28, 2019 order, or filed any sort of motion seeking an

extension of time in which to comply, the Court will dismiss this action without prejudice.

       Accordingly,




                                                  2
       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice for failure

to comply with the Court's order of October 28, 2019. See Fed. R. Civ. P. 41(b). A separate order

of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that this dismissal will not constitute a "strike" under 28

U.S.C. § 1915(g).

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.             r/.-
       Dated this / /    day   of~, 2020.

                                                ~/~
                                                RONNIE L. WHITE
                                                UNITED STATES DISTRICT JUDGE




                                                3
